DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.

Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive. Applicants’ have asserted on page 16 that an IDS was submitted. The examiner disagrees. 
The information provided was not considered or entered in the file for the reasons detailed below.  As such, applicants should resubmit the information with a PTO-1449 so that the information may be entered in the file and considered. 
Further, applicants’ amendment raises new issues that are addressed below. As such, issuing an art rejection would require the Examiner to merely guess as to the metes and bounds of the claims for the reasons detailed below with respect to 35 USC 112(b).  
Applicants’ assert on page 16: 
The system disclosed and claimed in the present application
patent application's novel and inventive aspects were conceived
from the BREYFOGLE 2008 book set which disclosed basic theory.
However, further invention was required by the Application’s co-
inventors. The novel and inventive aspects of the practically
applied and reduced to practice methods and system are neither
disclosed in the in the 2008 book set referenced in the website
nor in the company's web pages before July 23, 2014, one year
before our original patent filing date of July 23, 2015.

Applicants admit that the novel and inventive aspects were conceived from the BREYFOGLE 2008 book set.  The Examiner agrees.  These features are detailed on the website as such, the previous rejection was proper.  
Applicants further assert “However, further invention was required by the Application’s co-inventors.  The novel and inventive aspects of the practically applied and reduced to practice methods and systems are neither disclosed in the in [sic] the 2008 book set referenced in the website nor the company’s web pages before July 23, 2014, one year before our original patent filing date of July 23, 2015.”.  	Applicants should point to the specifically recited features of claims 1 and 17 that include the newly invented features that are not included in the books. However, applicants are reminded that if the features are just that the prior known features have been automated, automating a manual process has been held to be obvious.  See MPEP 2106.05(a):
	iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential).  
For these reasons applicants arguments are not persuasive and applicants amendments raise new issues.


 Information Disclosure Statement
The information disclosure statement filed 9/13/2022 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has NOT been placed in the application file, AND the information referred to therein has not been considered.

See attached email, evidencing a package mailed by Applicants’ to the Examiner.  Note that Applicants’ requested that the information mailed to the examiner be marked “DO NOT SCAN”.  As such, the information will not be placed into the file because placing the information in the file would require it be scanned.  Further, the Examiner will not list it on a PTO-892 because the Examiner would be required to scan the documents.  As such, the information has not been considered and has not been placed in the file. 
	If applicants would like the information considered, they should refile with a PTO-1449 or equivalent. That is, applicants should refill the information consistent with standard USPTO rules and procedures. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 8-10, 12-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rejected because: 
		Claim 1 appears to include more than one sentence.  However, the claims shall be one sentence. See MPEP 608.01(m) stating in part: 
		“Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).”.  

Thus, applicant’s claim 1 is unclear if the subject matter recited after the first period is also part of the claim.  
	Claim 1 includes paragraph numbers in square brackets.  It is unclear if these are claimed features or not, and what their meaning is.  As such, claim 1 is rendered indefinite.  
	Claim 1 recites: “meaningful and effective statistically-insight”. However, based on applicants’ specification it is unclear what the metes and bounds of this feature is. 
	Claim 1 recites: (to improve a metric, when needed).  From applicants’ specification it is unclear what improve and “when needed” metes and bounds are. 
	Claim 1 recites “its”. It is unclear what this feature is referring to.
	Claim 1 recites: “line worker to CEO)”.  It is unclear what the metes and bounds of this feature is.  Would a member of the board of directors, or a truck driver be encompassed by this recitation? 
	Claim 1 recites both a Control module and a control mechanism, both of which “maintain the gain”.  
	Claim 1 recites: “The IEE value chain, with its automatic updated reporting, provides a means for fulfilling this need by having an availability of all metrics and
processes to all authorized users throughout an organization
(line worker to CEO) [049].”  It is unclear if this second sentence is part of the claim or not, and what the metes and bounds of these feature are. 
	Claim 26 recites “i.e.,” in two places and the recites examples.  It is unclear if  these examples are claimed or not.  
	Claim 17 is rejected because: 
	
	Claim 17 recites: “meaningful and effective statistically-insight”. However, based on applicants’ specification it is unclear what the metes and bounds of this feature is. 
	Dependent claims 1, 4-6, 8-10, 12-16 and 18-26 are rejected as being dependent on rejected base claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898